COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-253-CV
 
  
IN 
RE DIAL TONE INTERNATIONAL                                           RELATORS
COMMUNICATIONS, 
INC. AND DIAL
TONE 
SYSTEMS, L.L.C.
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relators' petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relators' petition for 
writ of mandamus is denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
   
                                                                  PER 
CURIAM
  
  
  
PANEL 
B: WALKER, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
August 20, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.